Citation Nr: 1230432	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rectal bleeding.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic cough.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a blurred vision.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran reportedly served in the United States Marine Corps Reserve from October 1983 to June 1988.  He then served in the United States Army Reserve with active duty from December 1990 to May 1991, August 1997 to March 1998, January to July 2002, and from January 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In a July 2006 rating decision, the RO reopened and denied the Veteran's claims for service connection for tinnitus, chronic cough, bilateral hearing loss, joint pain, and blurred vision, and declined to reopen the his claims for service connection for rectal bleeding, erectile dysfunction, a positive tuberculosis test, and dental, right shoulder, and lower back disorders.   

The Veteran submitted a timely notice of disagreement with the RO's determination and a statement of the case (SOC) was issued in December 2006 (an April 2008 supplemental statement of the case addressed the claims regarding rectal bleeding and a dental disorder).  However, the Veteran's February 22, 2007 substantive appeal is specifically limited to his claims regarding service connection for a dental disorder, rectal bleeding, a chronic cough, blurred vision, joint pain, a low back disorder, tinnitus, and bilateral hearing loss.  Then, in a May 2012 rating decision, the RO granted service connection for tinnitus.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for tinnitus.

In an unappealed June 2004 rating decision, the RO, inter alia, denied claims of entitlement to service connection for pertinent disability.  That decision is final and may be reopened only on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

Based on the July 2006 rating decision, it appears that the RO reopened these claims.  Still, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995) 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that had been found insufficient in the previous denial. 

The record reflects that, in the June 2004 rating decision, the RO denied service connection for chronic cough, bilateral hearing loss, joint pain, a dental disorder, rectal bleeding, and a low back disorder on the basis that there was no evidence of a diagnosed chronic cough, bilateral hearing loss, joint pain, dental, rectal bleeding or low back disorder incurred in service.  The RO denied service connection for blurred vision on the basis that the Veteran had a refractive error that was not incurred in or caused by active service.

The RO's October 2005 requisite duty to assist letter associated with the claims folder advised the Veteran that his claims were previously denied and he was notified of the denial in a June 21, 2004 letter.  The Veteran was advised that to reopen his claims, he had to submit new and material evidence that, to qualify as new, "must be in existence and be submitted to VA for the first time".  The Veteran was further advised that "[i]n order to be considered material, the additional existing evidence must pertain to the reason your claim was previously denied".  

This letter does not notify the Veteran of the elements required to establish service connection that were found insufficient in the last previous final denial.  VA has not satisfied the notification requirements of the Veterans Claims Assistance Act (VCAA) as interpreted in Kent. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that:

a.  notifies him of the evidence and information necessary to reopen the claims for service connection for a chronic cough, bilateral hearing loss, joint pain, a dental disorder, rectal bleeding, blurred vision, and a low back disorder; 

b.  notifies him of the reasons for the previous denial for chronic cough, bilateral hearing loss, joint pain, a dental disorder, rectal bleeding, blurred vision, and a low back disorder (there was no evidence of a diagnosed chronic residual respiratory, hearing, visual, joint, dental, rectal, or low back disorder related to the Veteran's active military service). 

c.  notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant the Veteran's service connection claims (i.e., competent evidence establishing that respiratory, hearing, joint, dental, rectal, visual, and low back disorders had their onset during active service or were otherwise incurred therein).  This notice is outlined by the Court in Kent, supra.  The notification letter should also advise the Veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claims. 

2.  Then readjudicate the Veteran's request to reopen his claims of entitlement to service connection for a chronic cough, bilateral hearing loss, joint pain, a dental disorder, rectal bleeding, blurred vision, and a low back disorder.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


